INVESTMENT COMPANYBLANKET BOND St. Paul Fire and Marine InsuranceCompany St. Paul, Minnesota55102-1396 (A Stock InsuranceCompany,hereincalled Underwriter) DECLARATIONS BONDNO. ZBN-91M28393-15-N2 Item1. Nameof Insured(hereincalledInsured): Kinetics Mutual Funds, Inc. and Kinetics Portfolios Trust Principal Address: 470 Park Avenue South New York, NY 10016 Item2. BondPeriodfrom12:01 a.m.on 03/31/15to 12:01 a.m. on 03/31/16the effectivedateof the termination or cancellation of thebond,standardtime at the Principal Address as to eachof saiddates. Item 3. Limit of Liability Subject to Sections9, 10, and12 hereof: LimitofLiability Deductible Amount InsuringAgreementA - FIDELITY
